Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 6-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapsalis et al US 2013/0040746.
Claims 1 and 2, Kapsalis et al discloses a movable dasher board system comprising a bottom structure (13) (see Figs. 1 and 8) including a bottom surface (23) in Fig. 1 or (123) in Fig. 8 with low coefficient of friction property [0056]; a dasher board assembly (19) operatively connected to and extending upwardly from the bottom structure; and biasing and impact force absorbing devices (11, 21) coupled to the dasher board assembly, the biasing and impact force absorbing devices bias the bottom surface and dasher board assembly to a 
Claim 6, the bias and impact force absorbing devices are made of foam [0033].
Claim 7, the bottom structure engages and slides on a surface such as ice (25), artificial ice, or surface (24) made of any suitable material.
Claim 8, the dasher board assembly includes a bottom portion (18) an upper transparent portion (19).
Claim 9, the biasing and impact force absorbing devices (11) are coupled to only the bottom portion (13) of the dasher board assembly (Fig. 1).
Claim 11, a bottom interior lip of the bottom portion (18) overlaps the bottom structure (15) (see Fig. 1).
Claim 12, the material of the bottom surface (23, 123) comprises a first material (HDPE), and wherein a material of the bottom portion (18) comprises a second material (not disclosed).  However, such difference is considered a matter of design choice since it has been held to be within one of skilled in the art to select 
Claim 13, the above explanations of all the rejected claims would constitute the method of protecting human participant safety in a rink or arena as claimed.
Allowable Subject Matter
Claims 3-5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KIEN T NGUYEN/Primary Examiner, Art Unit 3711